Hughes, J., (after stating the facts.) The -court had power and the right to revoke its order revoking the prohibitory order during the term at which the order was made,' and its finding of facts warranted it in doing so. When the order was revoked, it left the prohibitory order in full force, and really showed that it had never been in effect suspended. The license granted upon the order revoking the prohibitory order never had any validity, and there was no foundation in fact for such license. The license therefore was no protection to the defendant against a prosecution for the sale of whisky. Underwood v. Sledge, 27 Ark. 295. The judgment of the court is reversed and remanded for further proceedings.